ORDER

JAMES W. KITCHENS, Justice.
¶ 1. This matter came before the Court, en banc, on the Petition for Reinstatement to the Practice of Law filed by Attorney James N. Randall, Jr. On October 17, 2005, by order of this Court, Randall was voluntarily transferred to disability inactive status. We are satisfied that Randall has provided sufficient “supporting proof of personal capacity” as contemplated by Mississippi Rule of Discipline 25. The Mississippi Bar supports the reinstatement of Attorney James N. Randall, Jr.
¶ 2. IT IS THEREFORE ORDERED that the Petition for Reinstatement to the Practice of Law is granted and that the law license of James N. Randall, Jr., be and it is hereby reinstated, and that he shall fully comply with the recommendations made by the Mississippi Bar.
¶ 3. SO ORDERED, this the 12th day of October, 2010.